Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the application filed on 08/05/2019.  
Claims 1-10 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites storing genotype data and genotype, transmitting the genotype data to a remote location, receiving genotype guidance based on the stored genotype data and conveying the guidance to a user.  That is, nothing in the claim elements precludes the limitations from practically being performed through human interactions or by following rules or instructions or by evaluations in the mind of a user.  For example the steps could be performed manually by a person, storing genotype data and genotype, transmitting the genotype data to a remote location, receiving genotype guidance based on the stored genotype data and conveying the guidance to a user.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the 
Claim 5 recites storing genotype data and genotype matrix information, accessing genotype information indicating the advisability of prescribing certain drugs and opioid risk, processing the genotype data and the genotype matrix information to produce a guidance recommendation and convey the guidance recommendation to a user.  That is, nothing in the claim elements precludes the limitations from practically being performed through human interactions or by following rules or instructions or by evaluations in the mind of a user.  For example the steps could be performed manually by a person, storing genotype data and genotype matrix information, accessing genotype information indicating the advisability of prescribing certain drugs and opioid risk, processing the genotype data and the genotype matrix information to produce a guidance recommendation and convey the guidance recommendation to a user.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 6 and 7 recite similar limitations.  
Claim 8 recites access genotype data, receive barcode data, produce a query for a remote database containing supplement guidance information based on the genotype data, receive guidance data from the remote database containing supplement guidance information, and convey the guidance recommendation.  That is, nothing in the claim elements precludes the limitations from practically being performed through human interactions or by following rules or instructions or by evaluations in the mind of a user.  For example the steps could be performed manually by a person, access genotype data, receive barcode data, produce a query for a remote database containing supplement guidance information based on the genotype data, receive guidance data from the remote database containing supplement guidance information, and convey the guidance recommendation.  If a claim limitation, under its broadest reasonable 
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. The mobile device, memory, transmitter, receiver, display, barcode reader, processor, storing data, acquiring/receiving/transmitting data, analyzing/processing data and displaying the results on a device display merely uses a computer as a tool to perform the abstract idea, such as to gather the data, compare/analyze data and present data 2106.05(f).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
The claim(s) and the dependent claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is receiving data over a network {buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093,1096 (Fed. Cir. 2014)) and displaying results of a rudimentary analysis (TU Communications, 823 F.3d 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Patent Application Publication US 2020/0251213 A1 to Tran et al. 
Claim 1:  
Tran discloses the following limitations as shown below:
A mobile device for providing guidance on prescription of drugs as affected by a known genotype comprising (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 
a memory for storing genotype data and genotype (see at least Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 154, The personal genotype can allow physicians to have more detailed information that will guide them in their decision in treatment prescriptions, which will be more cost-effective and accurate; Paragraphs 200-201, The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test results and associated information; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); 
a transmitter for transmitting the genotype data to a remote location (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile 
a receiver for receiving genotype guidance based on the stored genotype data (see at least see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output device; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); and 
a display for conveying the guidance to a user (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks; Paragraph 167, The information may include specific actions to be taken based on the biomarker information. Pharmacogenomic information can appear in different sections of the labeling depending on 
Claim 2:  
Train discloses the following limitations as shown below:
A mobile device for providing guidance on prescription of drugs as affected by a known genotype comprising (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 148, The system applies pharmacogenomic information to select the best medication and identify people who need an unusually high or low dose. This is in addition to clinical factors, such as a patient's age, weight, sex, and liver and kidney function. Pharmacogenomics (sometimes called pharmacogenetics) is focused on understanding how genes affect 
means for storing genotype data and patient genotype (see at least Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 154, The personal genotype can allow physicians to have more detailed information that will guide them in their decision in treatment prescriptions, which will be more cost-effective and accurate; Paragraphs 200-201, The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test results and associated information; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); 
means for transmitting the genotype data to a remote location (see at least see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output 
means for receiving genotype guidance based on the stored genotype data (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks; Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet based on the intervention specified; Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output device; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces; Paragraph 549, The system recommends dietary intervention based on knowledge of nutritional requirement, nutritional status, and genotype (i.e., “individualized nutrition”) can be used to prevent, mitigate or cure chronic disease. In another preferred embodiment the physiological data includes epigenetic data, genetic data, genomic data, and nutrigenomic data); and 
means for conveying the guidance to a user (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment 
Claim 3:  
Tran discloses the limitations as shown in the rejections above.  Tran further discloses the following limitations:
wherein the means for storing genotype date including genotype includes distributed storage devices over one or more networks (see at least Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud 
Claim 4:  
Tran discloses the limitations as shown in the rejections above.  Tran further discloses the following limitations:
where the means for storing genotype data, including genotype, includes one or more blockchains systems (see at least Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 154, The personal genotype can allow physicians to have more detailed information that will guide them in their decision in treatment prescriptions, which will be more cost-effective and accurate; Paragraphs 200-201, The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution; Paragraph 376, The IOT system can use blockchain to 
Claim 5:  
Tran discloses the following limitations as shown below:
A mobile device for providing guidance on the prescription of drugs affected by a known genotype, comprising (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 148, The system applies pharmacogenomic information to select the best medication and identify people who need an unusually high or low dose. This is in addition to clinical factors, such as a patient's age, weight, sex, and liver and kidney function. Pharmacogenomics (sometimes called pharmacogenetics) is focused on understanding how genes affect individual responses to medications and to help doctors select the drugs and dosages best suited for each person; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces): 
means for storing genotype data and genotype matrix information (see at least Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 154, The personal genotype can allow physicians to have more detailed information that will guide them in their decision in treatment prescriptions, which will be more cost-effective and accurate; Paragraph 155, The system next generates gene-environmental factor interactions to help lifestyle recommendations. The system creates a matrix that correlates gene and environmental impacts. One embodiment generates gene based drug-drug interactions that allow the physician or pharmacist to avoid health problems for the patient; Paragraphs 200-201, The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test results and associated information; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); 
means for accessing genotype information indicating the advisability of prescribing certain drugs and opioid risk (see at least Paragraph 148, Pharmacogenomics (sometimes called pharmacogenetics) is focused on understanding how genes affect individual responses to medications and to help doctors select the drugs and dosages best suited for each person. Pharmacogenomics looks at variations in genes for proteins that influence drug responses. Such proteins include a number of liver enzymes that convert medications into their active or inactive forms. Even small differences in the genetic sequences of these enzymes can have a big impact on a drug's safety or effectiveness. One example involves a liver enzyme 
means for processing the genotype data and the genotype matrix information to produce a guidance recommendation (see at least Paragraph 151, The system applies 
means to convey the guidance recommendation to a user (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks; Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, 
Claim 6:  
Tran discloses the following limitations as shown below:
A non-transitory, computer-readable, programmable product, for use in conjunction with a processor, comprising code, executable by the processor, to cause the processor to do the following: receive genotype data (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test results and associated information; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); 
access a database containing genotype information indicating the advisability of prescribing certain drugs and opioid risk (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer 
process the genotype data and the genotype matrix information to produce a guidance recommendation (see at least Paragraph 151, The system applies pharmacogenomics by using an individual's genome to provide a more informed and tailored drug prescription. Often, drugs are prescribed with the idea that it will work relatively the same for everyone, but in the application of drugs, there are a number of factors that must be considered. The detailed account of genetic information from the individual will help prevent adverse events, allow for appropriate dosages, and create maximum efficacy with drug prescriptions; Paragraph 152; Paragraph 155, the system creates a matrix that correlates gene and environmental impacts. One embodiment generates gene based drug-drug interactions that allow the physician or pharmacist to avoid health problems for the patient. FIG. 13D shows a 
means to convey the guidance recommendation to a user (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output device; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces; Paragraph 549, The system recommends dietary intervention based on knowledge of nutritional requirement, nutritional status, and genotype (i.e., “individualized nutrition”) can be used to prevent, mitigate or cure chronic disease. In another preferred embodiment the physiological data includes epigenetic data, genetic data, genomic data, and nutrigenomic data); and 
convey the guidance recommendation to an electronic display (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output device; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces; Paragraph 549, The system recommends dietary intervention based on knowledge of nutritional requirement, nutritional status, and genotype (i.e., “individualized nutrition”) can be used to prevent, mitigate or cure chronic disease. In another preferred embodiment the physiological data includes epigenetic data, genetic data, genomic data, and nutrigenomic data).
Claim 7:  
Tran discloses the following limitations as shown below:
means for storing genotype data and genotype matrix information (see at least Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 154, The personal genotype can allow physicians to have more detailed information that will guide them in their decision in treatment prescriptions, which will be more cost-effective and accurate; Paragraph 155, The system next generates gene-
means for accessing genotype information indicating the advisability of prescribing certain drugs and opioid risk (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 148, Pharmacogenomics (sometimes called pharmacogenetics) is focused on understanding how genes affect individual responses to medications and to help doctors select the drugs and dosages best suited for each person. Pharmacogenomics looks at variations in genes for proteins that influence drug responses. Such proteins include a number of liver enzymes that convert medications into their active or inactive forms. Even small differences in the genetic sequences of these enzymes can have a big impact on a drug's safety or effectiveness. One example involves a liver enzyme known as CYP2D6. This enzyme acts on a quarter of all prescription drugs, including the painkiller codeine, which it converts into the drug's active form, morphine. The CYP2D6 gene exists in more 
means for processing the genotype data and the genotype matrix information to produce a guidance recommendation (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 148, The system applies pharmacogenomic information to select the best medication and identify people who need an unusually high or 
means to convey the guidance recommendation to a user (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks; Paragraph 167, The information may include specific actions to be taken based on the biomarker information. Pharmacogenomic information can appear in different sections of the labeling depending on the actions. Biomarkers in the table include but are not limited to germ-line or somatic gene variants, functional deficiencies, expression changes, and chromosomal abnormalities; selected protein biomarkers that are used to select patients for treatment are also included; Paragraph 174, The system can determine relationships between the proportion of shared indications between a pair of drugs and the similarity of their side-effect profiles in Offsides. The system can use side-effect profiles to suggest new uses for old drugs. While the preferred system predicts existing therapeutic indications of known drugs, the system can recommend drug repurposing using drug-effect similarities in Offsides; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 549, The system recommends dietary intervention based on knowledge of nutritional requirement, nutritional status, and genotype (i.e., “individualized nutrition”) can be used to prevent, mitigate or cure chronic disease. In another preferred embodiment the physiological data includes epigenetic data, genetic data, genomic data, and nutrigenomic data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2020/0251213 A1 to Tran et al. in view of U.S. Patent Application Publication US 2014/0188502 A1 to Defrank et al. and further in view of U.S. Patent Application Publication US 2008/0004848 A1 to Avey.
Claim 8:  
Tran discloses the following limitations as shown below:
access genotype data from a memory (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraphs 200-201, The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test 
produce a query for a remote database containing supplement guidance information based on the genotype data receive guidance data from the remote database containing supplement guidance information (see at least Paragraph 144, The system can have wireless communication 292 with the medication's labels. For example, the labels can have RF tags or NFC tags that provide upon inquiry FDA required labeling contents. In one embodiment, the content can be genomic biomarkers; drug exposure and clinical response variability; risk for adverse events; genotype-specific dosing; polymorphic drug target and disposition genes; and treatment based on the biomarker; Paragraphs 161-166, The pharmacogenomic information can be applied to drug labeling. One embodiment may contain information on genomic biomarkers and can describe: Genotype-specific dosing; Polymorphic drug target and disposition genes); and 
convey the guidance recommendation to an electronic display (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks; Paragraph 167, The information may include specific actions to be taken based on the biomarker information. Pharmacogenomic information can appear in different sections of the labeling depending on the actions. Biomarkers in the table include but are not limited to germ-line or somatic gene variants, functional deficiencies, expression changes, and chromosomal abnormalities; selected protein biomarkers that are used to select patients for treatment are 
Tran may or may not disclose the following limitations, but Defrank as shown does:
receive barcode data from a barcode reader (see at least Paragraph 86, gathering prescription data from a regular prescription label; a regular prescription bottle label 1500 including information about the pharmacy 1505, prescribing doctor, patient and prescription 1530, a barcode 1510; Paragraph 89, The prescription smart label mobile application 820 features includes a barcode reader that can decipher the coded information from the barcode photo 1620 and QR code photo 1630 and perform a search for the data contained within the codes)
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran with Defrank with the motivation to “… lower the costs that come about due to adverse drug side effects and prescription of drugs that have been proven ineffective in certain genotypes” (Tran, see at least Paragraph 5) and to “… assist in medication treatment to monitor their progress toward recovery or health maintenance” (Defrank, see at least Abstract).

produce a query for a remote database containing supplement guidance information based on the genotype data receive guidance data from the remote database containing supplement guidance information (see at least Paragraph 67, The term "search term" as used herein refers to one or more selection criteria. Example search terms are phenotype, genotype, physical condition, qualities, traits, diseases, states, gene data, expression or protein information, location, community information, interests, habits, preferences, allergies, and any other selectable criteria; Paragraph 88, a computer program product is described comprising a computer usable medium having control logic (computer software program, including program code) stored therein. The control logic, when executed by processor 255, causes processor 255 to perform functions described herein; Paragraph 100, User 101 and/or automated data input devices or programs (not shown) may provide data related to the design or conduct of experiments. As one further non-limiting example related to the processing of an Affymetrix GeneChip.RTM. probe array, the user may specify an Affymetrix catalogue or custom chip type (e.g., GeneChip.RTM. Mapping 500 K Array Set) either by selecting from a predetermined list presented by GCOS or by scanning a bar code, Radio Frequency Identification (RFID), or other means of electronic identification; Paragraph 119, For example, an XML file may be generated comprising a structure that effectively represents the information encoded by the GenoTag. In the present example, assigner 420 may assign a file name to each XML file that include some or all of the elements of the GenoTag that uniquely identify the file for easy searching. Alternatively, assigner 420 may assign a different type of identifier as a file name that may be more amenable to various applications such as a relational database structure; Paragraphs 121-122, For example, one or more GenoTags may represent an individuals' sensitivity to a particular drug based upon the individuals' genotype calls, where it may be recommended that the individual avoid the drug. The association with the drug as information of interest in the look-up table with the 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran and Defrank with Avey with the motivation “… to tailor treatment, such as the delivery of personalized medicine. Users can also perform searches and discover genotypes that would benefit from a particular drug or therapy and communicate that information to persons having that genotype” (Avey, see at least Paragraph 134).
Claim 9:
Tran discloses the following limitations as shown below:
a mobile device for providing guidance for supplements as affected by a known genotype comprising (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 148, The system applies pharmacogenomic information to select the best medication and identify people who need an unusually high or low dose. This is in addition to clinical factors, such as a patient's age, weight, sex, and liver and kidney function. Pharmacogenomics (sometimes called pharmacogenetics) is focused on understanding how genes affect individual responses to medications and to help doctors select the drugs and dosages best suited for each person; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces): 
a memory for storing genotype data and genotype (see at least Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 154, The personal genotype can allow physicians to have more detailed information that will guide them in their decision in treatment prescriptions, which will be more cost-effective and accurate; Paragraphs 200-201, The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test results and associated information; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces);  
a transmitter for transmitting the genotype data to a remote location (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output device; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); 
a processor for devising a query, based on the content of the supplement label information, to a database containing supplement information (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 144, The system can have wireless communication 292 with the medication's labels. For 
a receiver for receiving supplement guidance information from the database containing supplement information (see at least Paragraph 167, The information may include specific actions to be taken based on the biomarker information. Pharmacogenomic information can appear in different sections of the labeling depending on the actions. Biomarkers in the table include but are not limited to germ-line or somatic gene variants, functional deficiencies, expression changes, and chromosomal abnormalities; selected protein biomarkers that are used to select patients for treatment are also included; Paragraph 174, The system can determine relationships between the proportion of shared indications between a pair of drugs and the similarity of their side-effect profiles in Offsides. The system can use side-effect profiles to suggest new uses for old drugs. While the preferred system predicts existing therapeutic indications of known drugs, the system can recommend drug repurposing using drug-effect similarities in Offsides; Paragraph 549, The system recommends dietary intervention based on knowledge of nutritional requirement, nutritional status, and genotype (i.e., “individualized nutrition”) can be used to prevent, mitigate or cure chronic disease. In another preferred embodiment the physiological data includes epigenetic data, genetic data, genomic data, and nutrigenomic data).
Tran may or may not disclose the following limitations, but Defrank as shown does:
a barcode reader for reading supplement label information (see at least Paragraph 86, gathering prescription data from a regular prescription label; a regular prescription bottle 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran with Defrank for at least the same reasons given for claim 8 above.
Tran may or may not disclose the following limitations, but Avey as shown does:
a processor for devising a query, based on the content of the supplement label information, to a database containing supplement information (see at least Paragraph 67, The term "search term" as used herein refers to one or more selection criteria. Example search terms are phenotype, genotype, physical condition, qualities, traits, diseases, states, gene data, expression or protein information, location, community information, interests, habits, preferences, allergies, and any other selectable criteria; Paragraph 88, a computer program product is described comprising a computer usable medium having control logic (computer software program, including program code) stored therein. The control logic, when executed by processor 255, causes processor 255 to perform functions described herein; Paragraph 100, User 101 and/or automated data input devices or programs (not shown) may provide data related to the design or conduct of experiments. As one further non-limiting example related to the processing of an Affymetrix GeneChip.RTM. probe array, the user may specify an Affymetrix catalogue or custom chip type (e.g., GeneChip.RTM. Mapping 500 K Array Set) either by selecting from a predetermined list presented by GCOS or by scanning a bar code, Radio Frequency Identification (RFID), or other means of electronic identification; Paragraph 119, For example, an XML file may be generated comprising a structure that effectively represents the information encoded by the GenoTag. In the present example, 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran and Defrank with Avey for at least the same reasons given for claim 8 above.
Claim 10:
Tran discloses the following limitations as shown below:
a mobile device for providing guidance for supplements as affected by a known genotype comprising (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 148, The system applies pharmacogenomic information to select the best medication and identify people who need an unusually high or low dose. This is in addition to clinical factors, such as a patient's age, weight, sex, and liver and kidney function. Pharmacogenomics (sometimes called pharmacogenetics) is focused on understanding how genes affect individual responses to medications and to help doctors 
a memory for storing genotype data and genotype (see at least Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 154, The personal genotype can allow physicians to have more detailed information that will guide them in their decision in treatment prescriptions, which will be more cost-effective and accurate; Paragraphs 200-201, The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test results and associated information; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); 
a transmitter being operable to transmit the genotype data to a remote location (see at least see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output device; Paragraph 486, the genotypes are determined elsewhere 
a receiver for receiving supplement guidance information from the database containing supplement information, the transmitter being further operable to convey the guidance information to a remote location (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks; Paragraph 167, The information may include specific actions to be taken based on the biomarker information. Pharmacogenomic information can appear in different sections of the labeling depending on the actions. Biomarkers in the table include but are not limited to germ-line or somatic gene variants, functional deficiencies, expression changes, and chromosomal abnormalities; selected protein biomarkers that are used to select patients for treatment are also included; Paragraph 174, The system can determine relationships between the proportion of shared indications between a pair of drugs and the similarity of their side-effect profiles in Offsides. The system can use side-effect profiles to suggest new uses for old drugs. While the preferred system predicts existing therapeutic indications of known drugs, the system can recommend drug repurposing using drug-effect similarities in Offsides; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output device; Paragraph 549, The system recommends dietary intervention based on knowledge of 
Tran may or may not disclose the following limitations, but Defrank as shown does:
a barcode reader for reading supplement label information (see at least Paragraph 86, gathering prescription data from a regular prescription label (reads on ‘supplement label’); a regular prescription bottle label 1500 including information about the pharmacy 1505, prescribing doctor, patient and prescription 1530, a barcode 1510; Paragraph 89, The prescription smart label mobile application 820 features includes a barcode reader that can decipher the coded information from the barcode photo 1620 and QR code photo 1630 and perform a search for the data contained within the codes); 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran with Defrank for at least the same reasons given for claim 8 above.
Tran may or may not disclose the following limitations, but Avey as shown does:
a processor for devising a query, based on the content of the supplement label information, to a database containing supplement information (see at least Paragraph 67, The term "search term" as used herein refers to one or more selection criteria. Example search terms are phenotype, genotype, physical condition, qualities, traits, diseases, states, gene data, expression or protein information, location, community information, interests, habits, preferences, allergies, and any other selectable criteria; Paragraph 88, a computer program product is described comprising a computer usable medium having control logic (computer software program, including program code) stored therein. The control logic, when executed by processor 255, causes processor 255 to perform functions described herein; Paragraph 100, User 101 and/or automated data input devices or programs (not shown) may provide 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran and Defrank with Avey for at least the same reasons given for claim 8 above.




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686